         Case 1:20-cv-01795-ABJ Document 11 Filed 12/09/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

GILLHAM LLC

                             Petitioner,

              v.                                   Civil Action No. 1:20-cv-01795-ABJ

THE KYRGYZ REPUBLIC

                             Respondent.


                   PETITIONER’S MOTION FOR DEFAULT JUDGMENT

       Petitioner Gillham LLC (“Gillham”), by and through its undersigned counsel,

respectfully requests that this Court enter a default judgment pursuant to 28 U.S.C. §1608(e) and

Federal Rule of Civil Procedure 55(b)(2).      For the reasons set forth in the accompanying

Memorandum of Points and Authorities in Support of Petitioner’s Motion for Default Judgment,

Second Declaration of Charlene C. Sun and related papers, Gillham hereby moves this Court to:


       1. Enter a default judgment against the Kyrgyz Republic in favor of Gillham, in the
          amount of US$ 15,027,081.89 (plus pre- and post- Award interest at a rate of 5%
          compounded annually from October 16, 2014 until the date of that payment); and (ii)
          two thirds of the reasonable costs incurred by Stans Energy Corporation and Kutisay
          Mining LLC in the arbitration and two thirds of the costs of legal representation and
          assistance incurred by Stans Energy Corporation and Kutisay Mining LLC totaling
          US$ 3,137,887.17, C$ 16,472.14 and € 796,303.86, plus post-Award interest at a rate
          of 5% compounded annually from the date of the Award until the date of payment, as
          awarded by the tribunal; plus post-judgment interest at the rate applicable under 28
          U.S.C. § 1961 from the date judgment is entered until the date of satisfaction;

       2. Grant Gillham its costs of this proceeding, including reasonable attorneys’ fees; and

       3. Grant such other and further relief as the Court deems just and proper.




                                               1
        Case 1:20-cv-01795-ABJ Document 11 Filed 12/09/20 Page 2 of 2




Dated: New York, NY.
       December 9, 2020
                                   Respectfully submitted,



                                           /s/ James E. Berger
                                   James E. Berger (D.C. Bar No. 481408)
                                   Charlene C. Sun (D.C. Bar 1027854)
                                   KING & SPALDING LLP
                                   1185 Avenue of the Americas
                                   New York, NY 10036-4003
                                   Tel: (212) 556-2200
                                   Fax: (212) 556 -2222
                                   jberger@kslaw.com
                                   csun@kslaw.com

                                   Attorneys for Petitioner Gillham LLC.




                                      2
